PER CURIAM.
Inmate Van Poyck appeals from the Commission’s order of October 22, 1982 declining to review errors which he alleged were committed during the Commission’s establishment of his presumptive parole release date in 1980. We affirm.
Van Poyck sought administrative review following his biennial interview in July 1982 of matters that were raised, or could have been raised, on appeal of his PPRD two years before. A biennial review may not be used for this purpose. See Broxson v. Florida Parole and Probation Commission, 425 So.2d 169 (Fla. 1st DCA 1983); Cook v. Florida Parole and Probation Commission, 423 So.2d 492 (Fla. 1st DCA 1982); Sheets v. Florida Parole and Probation Commission, 423 So.2d 464 (Fla. 1st DCA 1982).
ERVIN, WENTWORTH and NIMMONS, JJ., concur.